Name: Decision No 1/78 of the EEG-Turkey Association Council of 18 July 1978 amending Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  tariff policy;  documentation
 Date Published: 1978-09-15

 Avis juridique important|21978D0915(01)Decision No 1/78 of the EEG-Turkey Association Council of 18 July 1978 amending Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 253 , 15/09/1978 P. 0002 - 0006 Finnish special edition: Chapter 2 Volume 2 P. 0127 Swedish special edition: Chapter 2 Volume 2 P. 0127 COUNCIL REGULATION (EEC) No 2152/78 of 18 July 1978 on the application of Decision No 1/78 of the EEC-Turkey Association Council amending Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 428/73 of 5 February 1973 on the application of Decisions No 5/72 and No 4/72 of the Association Council set up under the Agreement establishing an Association between the European Economic Community and Turkey (1), as last amended by Regulation (EEC) No 2340/76 (2), implemented in the Community the methods of administrative cooperation laid down by Decision No 5/72 for methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the abovementioned Agreement; Whereas these methods have been amended by Decision No 1/78 of the EEC-Turkey Association Council and it is therefore necessary to ensure the implementation of this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1/78 of the EEC-Turkey Association Council of 18 July 1978 amending Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement shall apply in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 October 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1978. For the Council The President K. von DOHNANYI (1)OJ No L 59, 5.3.1973, p. 73. (2)OJ No L 265, 29.9.1976, p. 3. DECISION No 1/78 OF THE ASSOCIATION COUNCIL of 18 July 1978 amending Decision No 5/72 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Turkey, Having regard to the Additional Protocol to the said Agreement, and in particular Article 4 thereof, Whereas most of the documents used in international trade have been aligned at Community level on the outline form prepared by the Economic Commission for Europe ; whereas, therefore, the specimens aligned on this outline form should replace the specimen movement certificates A.TR.1 and A.TR.3 annexed to Decision No 5/72 of the Association Council of 29 December 1972 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The specimen movement certificates A.TR.1 and A.TR.3 annexed to Decision No 5/72 shall be replaced by the specimens annexed to this Decision. The third paragraph of Article 8 of Decision No 5/72 shall be deleted. 2. Movement certificates complying with the former specimens may continue to be used until 31 December 1979. Article 2 This Decision shall apply with effect from 1 October 1978. Done at Brussels, 18 July 1978. For the Association Council The President T. SARAÃ OGLU >PIC FILE= "T0013820"> >PIC FILE= "T0013821"> >PIC FILE= "T0013822"> >PIC FILE= "T0013823"> COMMISSION REGULATION (EEC) No 2153/78 of 14 September 1978 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1254/78 (2), and in particular Article 13 (5) thereof, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Regulation (EEC) No 1815/78 (3) and subsequent amending Regulations; Whereas it follows from applying the provisions contained in Regulation (EEC) No 1815/78 to the offer prices and today's quotations known to the Commission that the levies at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 are hereby fixed as shown in the table annexed to this Regulation. Article 2 This Regulation shall enter into force on 15 September 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 281, 1.11.1975, p. 1. (2)OJ No L 156, 14.6.1978, p. 1. (3)OJ No L 210, 1.8.1978, p. 4. >PIC FILE= "T0013820"> >PIC FILE= "T0013821"> >PIC FILE= "T0013822"> >PIC FILE= "T0013823"> COMMISSION REGULATION (EEC) No 2153/78 of 14 September 1978 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1254/78 (2), and in particular Article 13 (5) thereof, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Regulation (EEC) No 1815/78 (3) and subsequent amending Regulations; Whereas it follows from applying the provisions contained in Regulation (EEC) No 1815/78 to the offer prices and today's quotations known to the Commission that the levies at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 are hereby fixed as shown in the table annexed to this Regulation. Article 2 This Regulation shall enter into force on 15 September 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 281, 1.11.1975, p. 1. (2)OJ No L 156, 14.6.1978, p. 1. (3)OJ No L 210, 1.8.1978, p. 4.